—Order, Supreme Court, New York County (Marylin Diamond, J.), entered November 29, 2002, which, to the extent appealed from, denied plaintiff’s motion for summary judgment on its claim for legal fees and dismissal of defendant’s counterclaim for malpractice and denied plaintiff’s motion for sanctions, unanimously affirmed, without costs.
The court correctly determined that the factual dispute between the parties presented issues of credibility not appropriate for summary disposition (see Glazer & Gottlieb v Nachman, 233 AD2d 275 [1996]). We note that plaintiff’s argument for summary judgment rests largely upon attacks on defendant’s credibility.
Under the circumstances, the denial of sanctions was not improvident. Concur — Nardelli, J.P., Tom, Rosenberger and Gonzalez, JJ.